A motion was made to set aside the assessment of damages by the clerk on two promissory notes, on the ground that the interest had been computed at the rate of seven per cent, per annum, which it was insisted the bank was not entitled to recover, as by its charter it was limited to six per cent, per annum upon all loans or discounts. The motion was denied, the court holding that the clause in the charter of the bank limiting the rate of interest to six per cent., referred only to discounts in the ordinary course of business ; that the contract with the bank having been broken, the defendant was liable to pay the rate of interest fixed by the lex loci, from the time that the debt became due.